Title: To John Adams from James Warren, 1 July 1778
From: Warren, James
To: Adams, John


     
      Sir
      Boston N England July 1st. 1778
     
     I have wrote you several long Letters since you left us, some of which you will doubtless by the Enemy be releived from the trouble of reading. My last was by Capt. Barnes about 14 days ago, at A Time when we had reason to be Anxious for your safety. Two days ago for the first time we were Ascertained of the safe Arrival of the Boston and of your being in Paris. This Intelligence we have by A Packet from France in 46 days, which brought public and private Letters. I am told there are Letters from you tho’ I have not the Honour and Happiness of being Numbered Among those to whom they are directed. I suppose the public Letters that go by this Conveyance with the Gazettes we shall Inclose will give you all the News of this Country. Great Expectations are formed here from the Circumstances and Situation of our own Army, and that of the Enemy. We have no Cruizers on our Coasts at this Time they are all Called into Hallifax where they are in the Horrors from the Apprehension of A French Fleet said to be in these Seas, tho’ we have yet no perticular Account of them. By this Means our prizes and Merchantmen have A fine Chance to get in, and they succeed Accordingly. This Vessel goes of f so suddenly that I fear Mrs. Adams will not hear of this Oppertunity to write. If she does not it may be some satisfaction to you to be Informed that she is well. I am Obliged to Conclude and Am Your Assured Friend and Humbl. Servt.
     
      J. Warren
     
     